Opinion issued March 12, 2009
 











In The
Court of Appeals
For The
First District of Texas
____________

NO.  01-07-00962-CR
____________

JOSHUAH ALLEN MCCLUSKEY, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 339th District Court 
Harris County, Texas
Trial Court Cause No. 1049300



MEMORANDUM  OPINION 
	Appellant, Joshuah Allen McCluskey, was convicted by a jury of the offense
of burglary of a building.  Appellant elected the jury to assess punishment and
appellant was sentenced to confinement in the State Jail Division of the Texas
Department of Criminal Justice for 631 days.  We affirm.
 Appellant's counsel on appeal has filed a brief stating that the record  presents 
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). 
	Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  Having reviewed the
record and counsel's brief, we agree that the appeal is frivolous and without merit and
that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.
Crim. App. 2005).   
	We affirm the judgment of the trial court and grant counsel's motion to
withdraw. (1)   Attorney Ernest Davila must immediately send the notice required by
Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the Clerk
of this Court.
	Any pending motions are denied as moot.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Alcala and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).









1.    	Appointed counsel still has a duty to inform appellant of the result of this appeal and
that he may, on his own, pursue discretionary review in the Texas Court of Criminal
Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).